981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles F. RIDDLE, Administrator of Estate for CharlesRiddle, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
No. 92-1217.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 7, 1992Decided:  December 15, 1992

On Petition for Review of an Order of the Benefits Review Board.  (89-3826-BLA)
Charles F. Riddle, Petitioner, Pro Se.
Patricia May Nece, Russell Alan Shultis, United States Department of Labor, Washington, D.C., for Respondent.
Ben. Rev. Bd.
Affirmed.
Before MURNAGHAN, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Charles F. Riddle seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of a waiver of recoupment of black lung benefits awarded pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Riddle v. Director, Office of Workers' Compensation Programs, No. 89-3826-BLA (Benefits Review Board, Dec. 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED